16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Felix O. ADEOYE, Defendant Appellant.
No. 93-6361.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CR-91-111-C-MU, CA-93-3-4)
Felix O. Adeoye, appellant Pro Se.
Kenneth Davis Bell, Office of United States Atty, Charlotte, NC, for appellee.
W.D.N.C.
DISMISSED AND REMANDED.
Before WIDENER, WILKINS and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant filed a 28 U.S.C. Sec. 2255 (1988) motion.  The magistrate judge recommended that the motion be denied.  During the ten-day period for the filing of objections to the magistrate judge's recommendations, Appellant filed a notice of appeal.


2
This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The magistrate judge's report here appealed is neither a final order nor an appealable interlocutory or collateral order.  However, giving Appellant's filing a liberal construction,  see Gordon v. Leeke, 574 F.2d 1147 (4th Cir.), cert. denied, 439 U.S. 970 (1978), we find that the notice of appeal filed within the objection period should be construed as an objection to the magistrate judge's report.


3
We therefore dismiss the appeal and remand the case to the district court with instructions to construe the Appellant's notice of appeal as timely objections.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED AND REMANDED